Citation Nr: 1750714	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 until November 1971 and from July 1972 until July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  

In July 2016, this matter was remanded by the Board to schedule the Veteran for a hearing.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for Hepatitis C.  He contends he contracted Hepatitis C after undergoing a colonoscopy at the Tucson VA Medical Center (VAMC) in 2005.  

The evidence of record establishes that the Veteran did undergo a colonoscopy at a VAMC in 2004 and was diagnosed with Hepatitis C in 2006. In the present case, resolution of the Veteran's claim requires medical opinion evidence, both with respect to whether the Veteran suffered additional disability as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  Because no such evidence has been obtained, a remand is required.

Prior to arranging for the VA medical opinion, the RO should obtain and associate with the claims file all outstanding VA medical records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent medical records regarding the colonoscopy performed at the VAMC in 2004 and in 2005 and the subsequent testing for hepatitis C.  If no records exist such should be noted in the claims file.  

2.  Request the Veteran to identify and provide authorization for VA to obtain all potentially relevant private treatment providers from which the Veteran received care, including a colonoscopy.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination in connection with his claim alleging that he was infected with hepatitis C due to a colonoscopy performed at a VA facility.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

First, the examiner must state whether it is as likely as not (50% or greater probability) the Veteran has hepatitis C as a result of the 2005 procedure performed at the  VAMC in Tucson.

Second, if so, the examiner must state whether the hepatitis C was due to:

(a) VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

(b) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The examiner should provide the rationale for any opinions rendered.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




